Citation Nr: 0921353	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-13 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to an increased rating for right foot stress 
fracture residuals, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from June 
to August 1998, and had active duty from February to November 
2003.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from a May 2005 rating 
decision of the VA Regional Office (RO) in Milwaukee, 
Wisconsin that denied a higher disability evaluation for 
right foot stress fracture.  The appeal is currently being 
handled by the VA Denver, Colorado RO.

The Veteran was afforded personal hearings at the RO in May 
2007, and by videoconference in May 2009 before the 
undersigned Veterans Law Judge sitting at Washington, DC.  
The transcripts are of record.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that the symptoms associated with her 
service-connected right foot disability are more severely 
disabling than reflected by the currently assigned disability 
evaluation, and warrant a higher rating.  She presented 
testimony on personal hearings on appeal in May 2007 and May 
2009 to the effect that the service connected disability had 
worsened, with cramping pain, swelling, soreness, limping 
resulting in restrictions in hobbies, and everyday activities 
involving walking and running.  The Veteran stated that an 
operation had been recommended for increased symptomatology.  
Her representative requested a current examination to 
ascertain the current status of service-connected disability.  

Review of the claims folder indicates that the Veteran last 
had a VA examination for compensation and pension purposes in 
this regard in December 2006.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
Veteran claims that a disability has worsened since the last 
examination, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination. See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability has increased in severity); Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Under the circumstances, the 
appellant will be provided an opportunity to report for a 
current examination to ascertain the current status of the 
service-connected right foot disability.

Additionally, the record reflects that service connection for 
supraventricular tachycardia was granted by rating action 
dated in August 2008.  In correspondence dated and received 
in April 2009, the appellant submitted a notice of 
disagreement to the zero percent disability evaluation 
assigned.  A statement of the case has not been issued.  
Therefore, a remand is required to allow the RO the 
opportunity to issue a statement of the case. See 38 C.F.R. § 
19.30 (2008); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Accordingly, the case is REMANDED for the following actions:

1.   The Veteran should be 
scheduled for an appropriate VA 
examination to assess the severity 
of her service-connected right foot 
disability.  The claims folder and 
a copy of this remand should be 
provided to the examiner in 
connection with the examination.  
The examiner should indicate 
whether or not the claims folder is 
reviewed.  All indicated tests and 
studies should be conducted and 
clinical findings should be 
reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, current 
complaints, and other assertions, 
etc, in a comprehensive narrative 
format.

The examiner should indicate 
whether there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-
connected right foot disorder.  The 
examiner should state whether, and 
to what extent, the Veteran 
experiences functional loss due to 
pain and/or any of the other 
symptoms noted above during flare-
ups and/or with repeated use.  The 
examiner should also express 
functional loss in terms of 
additional degrees of limitation of 
motion beyond that clinically 
shown.

All examination findings should be 
set forth in a narrative report. 

2.  The veteran must be given 
adequate notice of the 
examination, to include advising 
her of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).

3.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide the 
required clinical findings.  If 
the report is insufficient, or if 
a requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the veteran and 
her representative should be 
furnished a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
record is returned to the Board.

5.  The RO should issue a 
statement of the case on the issue 
of entitlement to an initial 
(compensable) rating for 
supraventricular tachycardia.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

